 In theMatter of HENRYC.LYTTON &, COMPANY,EMPLOYERandRETAIL CLERKS INTERNATIONALASSOCIATION, LOCAL 1460, AFL,PETITIONERCase No. 13-RC-833.-Decided January 23,1950DECISIONANDDIRECTIONOF ELECTIONUpon a petition duly filed, a hearing was held before William J.Scott, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all employees at the Employer's storeat Gary, Indiana, including office employees, but excluding employeesin the men's alteration department, professional employees, guards,and supervisors as defined in the Act. The Employer agrees generallywith the appropriateness of a store-wide unit, but would also excludeso-called "guards," ladies' alteration department employees, andleased department employees, all of whom the Petitioner wouldinclude."Guards":There are three employees classified as "guards," eachof whom is employed on a separate 8-hour shift. The record dis-closes that they perform both usual janitorial and guard functions.However, there is no evidence as to the percentage of their work-88 NLRB No. 45.268 HENRY C. LYTTON & COMPANY269ing time spent in the different capacities. In these circumstances,we are unable to determine whether these employees are properlyincludible in the requested unit. If they spend more than 50percent of their working time in the performance of guard duties,we shall exclude them from the unit; otherwise we shall includethem.'Ladies' alteration department employees:There are 8 employeesin the ladies' alteration department who make the necessary altera-tions on ladies' garments sold in the store.The Employer contendsthat these employees should have the right to determine by separateelection whether or not to be included in a store-wide unit or in aseparate unit.Alternatively, the Employer urges their exclusion fromthe store-wide unit because of their asserted craft characteristics.Nolabor organization, however, is seeking to represent the employeesin question in a separate tinit.2 'In these circumstances, and in viewof the fact that the ladies' alteration department employees have sub-stantially the same interests and working conditions as the otherstore employees, we shall, in accordance with our customary practice,include them in the unit.3Leased department employees:There are five employees who workin the millinery and men's shoe departments which are operated bylessees pursuant to the terms of their respective agreements with theEmployer.These employees are under the direct supervision of theirdepartment managers who is employed by the lessee of that depart-ment.Although the Employer pays these employees their salaries,the lessees reimburse the Employer.The lessees are obligated by thelease agreements to carry workmen's compensation for the protectionof the Employer.The agreements further provide that the em-ployees in these departments must conform with the Employer's rulesand regulations and are subject to dismissal if they are "objectionable"to the Employer.Applicants for employment in these departmentsare required to fill out the Employer's standard application form and,after being initially interviewed by the Employer's store manager,are referred to the leased department managers who determinewhether or not to hire them.Shelburne Shirt Co., Inc.,86 NLRB 1308.2 Amalgamated Clothing Workers of America, CIO, was permitted to intervene at thehearing.However, it withdrew before the close of the hearing when the Petitioneramended its petition to exclude the men's alteration department employees,who are cur-rently covered by a multistore contract between the Employer and the Intervenor.Asthe Employer and the Intervenor agree that this contract does not apply to the ladies'alteration department employees in the Employer's store involved in this proceeding, wefind no merit in the Employer's contention that this contract bars the inclusion of ladies'alteration department employees in the proposed unit.2J. C. Penney Company-Store #1518,86 NLRB 920. 270DECISIONSOF NATIONALLABOR RELATIONS BOARDIt also appears that the leased department employees have sub-stantially the same hours of employment, general working conditions,and insurance, sick leave, and discount benefits, as the Employer's,employees.The record, however, does not disclose whether the Em-ployer of the lessee controls and fixes the basic terms and conditions ofemployment of the leased department employees, such as salaries,bonuses, commissions, hours of employment, vacations, and the vari-ous benefits enjoyed by them.4For this reason,we areunable todetermine whether to include these employees in the unit..However,we shall permit them to vote subject to challenge.We find that all employees at the Employer's Gary, Indiana, store,.including office employees, ladies' alteration department employees,and the head cashier ,5 but excluding men's alteration department em-ployees, professional employees, guards as defined in the Act, depart-ment heads, the credit manager, and all other supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.5.There are 11 persons 6 who are classified as extra nonselling em-ployees.They work between 8 and 48 hours a week, particularly inthe evenings when the store is open, on Saturdays, and during rushseasons.Although they do not participate in certain benefits enjoyedby full-time employees, they occupy jobs which are included in theappropriate unit and worked a substantial amount of time during thepast year.As they are part-time employees who work a substantialamount of time, we find, contrary to the Employer's contention, thatthey are eligible to vote in the election.?DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not work4 Cf.Maas Brothers,Inc.,88 NLRB 129.5The parties stipulated at the hearing that the head cashier was a nonsupervisoryemployee who should be included in the unit."Two of these employees work in the leased departments.Like the full-time employeesin these departments,they may vote subject to challenge.7J. C. Penney Company, supra. HENRY C. LYTTON & COMPANY271during said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Retail Clerks International Association, Local 1460, AFL.